DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination. 
2.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/12/22 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

4.	The rejections are respectfully maintained that is applicable to the amended claims for applicant's convenience.

5.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dewan et al. (Dewan), US publication no. 2017/0263254 in view of Adams et al. (Adams), US publication no. 2018/0165472.
As per claim 1, Dewan discloses an electronic device [figures 1-4] comprising: 
a power source to supply power to a peripheral device [para 26, 27];  a sensor circuit to monitor a power consumption of the peripheral device [para 60, 67, 68];  and 
a controller coupled to the sensor circuit to: detect that the power consumption of the peripheral device is greater than a threshold [para 60, 67, 68]; and direct the power source to provide the power to the peripheral device [para 27, 32, 38, 42, 46, 49].

Adams teaches of generating a popup message on a user interface of the electronic device based on the detection, wherein the popup message comprises an option [para 25, 27, 92]; and direct the power source to continue to provide the power to the peripheral device in response to a determination that the option is selected prior to an expiration of a timer [figure 4; para 25, 27, 49, 70, 92].
It would have been obvious to one of ordinary skill in the art at time the invention to combine the teachings of Dewan and Adams because they disclose a privacy mode devices, the specify teachings of Adams stated above would have further enhanced the efficiency and performance of Dewan system to obtain predictable results.
Dewan discloses:
[0027] In the embodiment of FIG. 1, each of camera 40 and microphone 44 needs power to process input, each has only one power input terminal, and that terminal is connected to only one power line (i.e., sensor power line 52).  Since microphone 44 needs power to process input, microphone 44 may be referred to as an "active microphone." However, such a device may be referred to as "enabled" (or "operational") when it is receiving the power it needs to process input, and as "disabled" (or "not operational") when it is not receiving the power it needs to process input.  Thus, when switch 60 is closed, camera 40 and microphone 44 get the power they need from downstream leg 52B, and they are thus enabled or operational.  When switch 60 is open, they do not receive power from downstream leg 52B, and they are thus disabled or not operational.  Also, in certain embodiments, as described below, a sensor may also require a clock signal to process input.  Such a sensor may be referred to as "enabled" if it is receiving power, and it may be referred to as "in use" or "in operation" if it is also receiving a clock signal.  Thus, for purposes of this disclosure, sensors may be referred to as "operational" or "enabled" if they are capable of being used, and they may be referred to as being "in use" or "in operation" if they are actually being used.

[0060] Example A3 is a VCD according to Example A1, wherein the active sensor indicator light is permanently configured to emit light whenever the second leg of the sensor power line carries enough power to enable at least one of the first and second input devices to process input.  Example A3 may also include the features of Example A2.

[0067] Example B1 is a VCD with privacy protection.  The VCD comprises (a) a processor; (b) an input device that requires power to process input; (c) a data bus to couple the input device to the processor; (d) a power supply; (e) a sensor power line to couple the input device to the power supply; and (f) a manually operated mechanical switch on the sensor power line to divide the sensor power line into a first leg comprising the power supply and a second leg comprising the input device.  The VCD also comprises an active sensor indicator light on the second leg of the sensor power line.  The active sensor indicator light is configured to indicate whether the input device is operational.  The VCD also comprises an active sensor indicator module (ASIM) coupled to the data bus, to the second leg of the sensor power line, and to the active sensor indicator light.  The ASIM is permanently configured to (a) detect whether the sensor power line carries enough power to enable the input device; (b) detect whether the data bus has an active clock signal; (c) put the active sensor indicator light in a first state in response to detecting that (i) the sensor power line carries enough power to enable the input device, while (ii) the data bus has an active clock signal; and (d) put the active sensor indicator light in a second state in response to detecting that (iii) the sensor power line carries enough power to enable the input device, while (iv) the data bus does not have an active clock signal. 
 
[0068] Example B2 is a VCD according to Example B1, wherein the ASIM is also permanently configured to put the active sensor indicator light in a third state in response to detecting that the sensor power line does not carry enough power to enable the input device.

Adams discloses: 
[0025] In an example, the trusted execution environment is also able to provide an output on the electronic device, such as illuminating a dedicated secure LED that is only accessible to the trusted execution environment, while providing this user interface to allow configuration of privacy mode configurations. This provides assurances that this user interface is being provided legitimately and not, for example, by unauthorized software.  In some examples, the user interface supports choosing to enable/disable a device's microphone, camera, or both.
 
When a peripheral, such as a microphone or camera, is in use at the time that the privacy mode for the electronic device is enabled, that peripheral is disabled according to the configuration of the privacy mode for that device when the privacy mode is entered. All application permissions for such peripherals are revoked in an example. Applications designed with knowledge of privacy mode operations in an example are able to register for notification of activation of the privacy mode event to facilitate graceful handling of the shutdown of peripherals. In an example, applications not designed specifically to support privacy mode will behave as though the user has revoked permission for that peripheral when the privacy mode is enabled.

[0049] The hardware control lines for these example peripheral control circuits are settable between an enabled state and a disabled state.  In an example, these hardware control lines operate a suitable interface of the peripheral control circuits to enable or disable each device.  For example, these hardware control lines are able to enable/disable a voltage regular for a particular peripheral device, enable/disable a load switch associated with a particular peripheral device, drive a transistor or other component that provides power to the microphone, camera, or other hardware, or any combination of these.  In an example, setting one of these hardware control lines to its disabled state causes that voltage regulator, load switch, transistor, or combinations of these to remove power from at least a portion of its associated peripheral and thus renders the associated peripheral inoperable.  Thus, when the peripheral enablement control interface is in its disabled state, its associated peripheral is disabled from providing signals to processing circuits.  When these hardware control lines are in their enabled states, the transistor provides power to the associated peripheral so the associated peripheral can then provide signals to processing circuits.  When the peripherals, such as the microphone, camera, or other hardware are enabled, either because privacy mode is disabled, or the particular peripheral is configured to be enabled in privacy mode, output of those peripherals are sent to sensor drivers 168 of the general operating system 106 and are able to be used by conventional programs executing therein.  In another example, the hardware control lines drive a reset input to circuitry related to microphone, camera, or other hardware to render the associated peripheral inoperable.  In another example, the trusted execution environment 104 revokes access by the general OS 106 to hardware interfaces necessary for the operation of the microphone, camera, or other hardware to render the associated peripheral inoperable.  In an example, any one or more of asserting a reset of, de-asserting an enable of, revoking access to, or removing power from, such a peripheral device are examples of performing the above described control of a peripheral device.

Verification can be determined to be false in some examples by not receiving any response, not receiving a valid response, or both, within a particular time after sending the data, at 406.  The indication of Failure is able to include, for example, illuminating or flashing a red LED.
 
[0092] The case 802 also houses a display 820 that allows visual information to be presented to a user of the electronic device.  In an example, the display 820 supports presenting text, graphics, images, other visual presentations, or combinations of these.  The display 820 in an example is able to present graphical user interface elements to allow a user to receive information from the electronic device.  In some examples, the display 820 includes a touch sensitive surface that allows a user to interact with a graphical user interface and provide input selections to the electronic device.

As per claim 2, Adams discloses that the controller is to turn off the power source 
in response to a determination that the timer expires without the selection of the option [para 27, 49, 62, 70]. 
 As per claim 3, Dewan discloses that the threshold is an indicative of a power 
level beyond which the peripheral device starts working, and wherein the threshold is set based on a power specification of the peripheral device [para 60, 67, 68]. 
 As per claim 4, Dewan discloses that the sensor circuit is to monitor the power 
consumption of the peripheral device during a power-on mode, in which the electronic device and the peripheral device are turned on [para 27, 32, 60, 67, 68]. 
 As per claim 5, Dewan disclose that the peripheral device is a camera or a 
microphone [para 25]. Also, Adams discloses that the peripheral device is a camera or a microphone [para 27]
 As per claim 6, contains the same limitations as set forth claim 1, further, Adams 
discloses a display unit; a camera embedded into the display unit [figure 8; para 88-92]. Therefore, same rejection is applied.
 As per claim 7, Adams discloses that the controller is to: direct the power source 

 As per claim 8, Adams disclose that the controller is to: turn off the power to the 
camera via the power source in response to determining that the timer expires prior to the selection of the options [para 27, 49, 70]. 
 As per claim 9, Adams discloses that the controller is to: turn off the power to the 
camera via the power source in response to determining that an option to disable the camera is selected prior to the expiration of the timer [para 27, 49, 62, 70]. 
 As per claim 10, Adams discloses that the timer is set to expire at a threshold 
time duration [para 27, 49, 70]. 
 As per claim 11, Dewan discloses that the display unit and the camera are
turned on during the power-on mode of the electronic device [para 27, 32, 60, 67, 68]. 
		As to claims 12-15, directed to a readable storage medium storing the
instructions to perform a method of steps executed by the system disclose in claims 6-11. Therefore, it is rejected on the same basis as set forth hereinabove.

6. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part .
Response to Arguments
7.	Applicant’s arguments filed on 1/13/22, which have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of rejection indicated above.
8.	In the remarks, applicant argued in substance Dawn fails to teach of generating a popup message on a user interface of the electronic device based on the detection, wherein the popup message comprises an option; and direct the power source to continue to provide the power to the peripheral device in response to a determination that the option is selected prior to an expiration of a timer.
9. 	The examiner respectfully traverses. In response to applicant’s argument, Adams teaches of generating a popup message on a user interface of the electronic device based on the detection, wherein the popup message comprises an option [para 25, 27, 92]; and direct the power source to continue to provide the power to the peripheral device in response to a determination that the option is selected prior to an expiration of a timer [figure 4; para 25, 27, 49, 70, 92].
	See detailed rejection indicated above.	
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Jan. 28, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115